
	

114 HR 3648 IH: Gluten in Medicine Disclosure Act of 2015
U.S. House of Representatives
2015-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3648
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2015
			Mr. Ryan of Ohio (for himself and Mrs. Lowey) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to require the label of drugs intended for human
			 use to contain a parenthetical statement identifying the source of any
			 ingredient constituting or derived from a grain or starch-containing
			 ingredient.
	
	
 1.Short titleThis Act may be cited as the Gluten in Medicine Disclosure Act of 2015. 2.Labeling of source of human drug ingredients constituting or derived from a grain or starch-containing ingredient (a)MisbrandingSection 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) is amended by adding at the end the following:
				
 (dd)If it is a drug— (1)that is intended for human use;
 (2)that contains an ingredient (other than a polyol) that constitutes or is derived from a grain or starch-containing ingredient; and
 (3)whose label fails to include a parenthetical statement identifying the source of the ingredient so constituted or derived..
 (b)ApplicabilitySection 502(dd) of the Federal Food, Drug, and Cosmetic Act, as added by subsection (a) of this section, shall apply beginning on the sooner of—
 (1)a date to be determined by the Secretary of Health and Human Services; and (2)the date that is 2 years after the date of the enactment of this Act.
				
